Citation Nr: 1144727	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-17 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than March 1, 2001, for the establishment of the Veteran's spouse as a dependent for compensation purposes.


REPRESENTATION

Appellant represented by:	Charles W. Jones, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which assigned an effective date of March 1, 2001, for the addition of the Veteran's current spouse, G.J., as a dependent for purposes of entitlement to an additional monthly allowance for compensation purposes.

The Veteran testified before Decision Review Officers in April 2006 and January 2007.  In September 2008, the Veteran testified before the undersigned Veterans Law Judge during a Board Central Office hearing in Washington, DC.  Transcripts of these proceedings have been prepared and incorporated into the evidence of record.

In December 2008, this claim came before the Board.  At that time, it was determined that additional evidentiary development was necessary prior to the adjudication of the claim.  Such development having been accomplished, the claim is returned to the Board for adjudication.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran is in receipt of service-connected compensation benefits for hysterical neurosis (50 percent disabling from August 13, 1975 and 70 percent disabling from February 20, 1979) and individual unemployability (from February 20, 1979), entitling him to additional compensation payments for dependents.

2.  VA made the Veteran aware that he must promptly advise VA of changes in marital status and changes in dependency status, in order to continue with his additional compensation benefits.

3.  The Veteran married his first wife, S.M.R., in June 1969.  He divorced her in April 1987.

4.  The Veteran married his current wife, G.C.J., in July 1989.

5.  VA did not become aware of the Veteran's remarriage to G.C.J. until September 2004, when the Veteran submitted a VA Form 21-0538, "Status of Dependents Questionnaire", which indicated G.C.J. as his spouse.

6.  The earliest date VA was aware of G.C.J. as the Veteran's spouse was February 9, 2001, when the Veteran submitted a completed VA Form 29-336b, "Designation of Beneficiary."


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 2001, for the dependency allowance for the Veteran's spouse, have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.400, 3.401(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

No VCAA notice is necessary in this case because, as is more thoroughly explained below, the outcome of an earlier effective date claim depends on documents that are already contained in the Veteran's VA claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

The Veteran has demonstrated that he is amply aware of the requirements of law, as evidenced by his numerous submissions to VA.

No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant].

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

General due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded ample opportunity to present evidence and argument on this matter.  In short, the Board believes that this issue was properly developed for appellate purposes.  Further development would be a useless exercise.  Accordingly, the Board will proceed to a decision on the merits.

Relevant Law and Regulations

The statutory and regulatory provisions explicitly state that, except as otherwise provided, the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

A Veteran with a service-connected disability rated at not less than 30 percent shall be entitled to additional compensation for dependents.  See 38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2) (2011).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  See 38 U.S.C.A. § 5110(f) (West 2002).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a Veteran's award.  See 38 C.F.R. § 3.401(b) (2011).  

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  See 38 C.F.R. § 3.401(b)(1) (2011).  

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  See 38 C.F.R. § 3.31 (2011).

Factual Background

The Veteran married his first wife, S.M.R., on June [redacted], 1969.

The Veteran was awarded service connection for hysterical neurosis, considered 50 percent disabling, from August 13, 1975 and 70 percent disabling from February 20, 1979, and individual unemployability from February 20, 1979.

On July 5, 1991, VA sent correspondence to the Veteran (at his Wisconsin address of record) requesting his Social Security number and the Social Security numbers of any dependents for whom he was receiving benefits.  This form was returned to VA and date stamped on August 12, 1991, indicating S.M.R. as the Veteran's spouse.  See VA Form 21-0595d, August 12, 1991.

On December 17, 1996, VA issued a letter to the Veteran informing him that he had recently been sent a form requesting information about his dependents.  A response was not received and therefore, VA planned to reduce his compensation payments.  It was noted that August 1991 was the last date the Veteran had reported having dependents.  September 1, 1991, was proposed to be the date the Veteran's compensation benefits would be reduced.  Shortly thereafter, on December 19, 1996, the Veteran submitted a VA Form 21-0538, "Status of Dependents Questionnaire", which noted the date of his marriage to S.M.R. and indicated she was his spouse.  See VA Form 21-0538, December 19, 1996.  In March 1997, the Veteran was informed by VA that the proposed action to reduce his compensation benefits had been reconsidered, due to his submission of the VA Form 21-0538, and he would continue to receive his previously awarded monthly benefit.  See VA Letter, March 27, 1997.

VA next received a VA Form 21-0538, "Status of Dependents Questionnaire", from the Veteran on September 13, 2004, which indicated that the Veteran resided in Marco Island, Florida, and his spouse was listed as G.C.J.  Thereafter, in May 2005, VA acknowledged receipt of the Veteran's September 2004 VA Form 21-0538, and noted the Veteran's statement that he was now married to G.C.J.  The Veteran was notified that VA records reflected that he was receiving additional dependency benefits for a spouse named S.M.R.  The Veteran was requested to provide the date, place, and reason for the end of his marriage to S.M.R.  Additional information was also requested to add the Veteran's current spouse, G.C.J., to his award as a dependent.  VA also proposed to remove S.M.R. as the Veteran's dependent spouse effective January 1, 1997, the first month following the date the Veteran had last verified her as his dependent spouse.  The Veteran was informed that this adjustment would result in an overpayment of benefits, which had already been paid to him.  See VA Correspondence Letter, May 11, 2005.
In June 2005, the Veteran submitted two original letters with inked signatures.  The first letter, dated in May 1987, was addressed to the VA Medical Center in Milwaukee, Wisconsin, and informed VA of his divorce from S.M.R. on April [redacted], 1987.  The letter also noted that a copy of the Veteran's divorce decree was included with the letter.  The second letter, dated in July 1989, was addressed to the VA Medical Center in Milwaukee, Wisconsin, and informed VA of the Veteran's remarriage to G.C.J. on July [redacted], 1989, and indicated the Veteran's wish to add G.C.J. as his dependent spouse.  The letter also noted that a copy of the Veteran's marriage license was included with the letter.  The Board notes that both letters reflected a return address in Marco Island, Florida.

The Veteran also submitted copies of his marriage license and divorce decree from S.M.R., a copy of his marriage license to G.C.J., a copy of a VA Form 29-336b, "Designation of Beneficiary", date stamped on February 9, 2001, and a copy of a letter from the Social Security Administration (SSA), dated in September 1987, indicating that S.M.R. and the Veteran were divorced in April 1987.

In October 2005, the Veteran was notified by VA that a decision had been made with respect to his compensation benefits.  S.M.R. was removed as the Veteran's dependent spouse, effective May 1, 1987, the first day of the month after the marriage was terminated.  The Veteran's award was adjusted to include G.C.J. as the Veteran's dependent spouse, effective March 1, 2001, the first day of the month after VA received notification that G.C.J. was the Veteran's dependent spouse.  Due to this change, the Veteran was informed that he had been overpaid with respect to compensation benefits for a dependent spouse, and would be notified shortly of the amount he was overpaid and options for repayment of this debt.  See VA Administrative Decision, October 3, 2005.

The Veteran also submitted a VA Form 29-336, "Designation of Beneficiary and Optional Settlement".  The Veteran indicated G.C.J. as his principal beneficiary.  This form was dated July 11, 1989.  This form was initially in triplicate and the Veteran was notified that his copy would be returned to him.  The Board notes that the July 1989 date was written on the form in pencil, and the VA date stamp on the back was altered, such that the date of receipt had been rubbed through, leaving a tear in the original form.

Upon receipt of this form, the RO contacted the VA Insurance Center (VAIC) to determine the validity of the alleged 1989 date of election of G.C.J. as the Veteran's primary beneficiary.  The VAIC indicated that review of the Veteran's computerized file revealed the first notice of G.C.J. as the Veteran's primary beneficiary was shown to be dated on January 30, 2001, and received February 9, 2001.  Despite this finding, VAIC located and reviewed the Veteran's physical file to determine if any documents were dated in 1989.  The review of the Veteran's physical file was similarly unsuccessful, and the first document indicating G.C.J. as the Veteran's primary beneficiary was received February 9, 2001.  See Reports of Contact, April 3, 2006 and May 10, 2006.

Analysis

Upon review, the Board finds that entitlement to an effective date for payment of additional compensation benefits due to a dependent spouse prior to March 1, 2001, is not warranted.

In support of his claim, the Veteran refers to the original VA Form 29-336, "Designation of Beneficiary", where a date of July 24, 1989 was entered over the existing carbon date, and part of the VA date stamp was missing due to a tear in the paper.  The Board notes that the Julian day number 295 (October 22) was legible on the VA date stamp, which the Veteran claimed was submitted in July.  Based on this finding and the fact that the form was torn, the Board does not find it to be of probative value.

The Board is also aware of the Veteran's contentions that the 1991 and 1996 VA dependency verification forms, listing S.M.R. as his spouse, were falsified as he was living in Florida at that time.  Pursuant to the Board's December 2008 Remand, the Veteran was provided with an additional opportunity to prove that he was no longer living in Wisconsin at that time.  In correspondence received from the Veteran's attorney dated in October 2009, it was noted that the Veteran's VA compensation checks were deposited in BancFlorida and First Union Bank of Florida during the period from 1989 to 2001.  It was noted that although the corresponding bank records were requested, notification of their destruction was received.  A Direct Deposit form was also submitted, dated in May 1989, directing SSA to deposit checks for the Veteran's son in a BancFlorida account.  A bank slip indicating a joint account for the Veteran and G.C.J. was also submitted, indicating an address in Florida, but no date was provided.  VA also consulted the Treasury Check Information System (TCIS) to determine where the Veteran's compensation checks were deposited.  TCIS responded that any data prior to October 1997 was unavailable, and regardless, the list of checks from that date forward did not identify a home address, only the bank routing information.  None of the aforementioned evidence provides proof that the Veteran notified VA of a change of address, that he maintained a joint account with his current spouse, or that he failed to receive mail sent to him in 1991 and 1996 in Wisconsin.

The Veteran also maintains that he informed the VAIC of his divorce in 1987 and his subsequent remarriage in 1989.  Upon contacting VAIC, the Veteran was informed that all computerized records prior to October 1997 had been purged, and thus he was unable to prove that he had informed VA of his 1989 remarriage.  As noted above, the RO contacted the VAIC and was provided with a complete copy of the Veteran's physical VAIC file.  There was no indication that the Veteran submitted any documentation in the 1980s pertaining to G.C.J. as his spouse or otherwise.  The first document received by VA indicating that G.C.J. was his spouse, was received on February 9, 2001.

Regarding the possible effective dates delineated in 38 C.F.R. § 3.401(b), the date the Veteran's completed VA Form 29-336b (Designation of Beneficiary) was received by VA was February 9, 2001.  See 38 C.F.R. § 3.401(b)(1)(ii) (2011).  Significantly, a review of the claims file shows that VA did not receive a claim, application, or complete up-to-date dependency information to add the Veteran's current spouse (G.C.J.) as his dependent spouse until February 9, 2001. 


Pursuant to 38 C.F.R. § 3.31, the date of the commencement of payment of the Veteran's award for additional compensation for his current spouse as a dependent was the start of the month after the effective date of February 9, 2001, or, in this case, March 1, 2001.  See 38 C.F.R. § 3.401(b)(4) (2011).

To the extent that the Veteran suggests that VA lost or misplaced the forms he allegedly submitted in 1987 and 1989, he has offered no probative supporting evidence.  The submission of non-date stamped letters with the Veteran's original inked signature does not constitute persuasive evidence that he submitted these letters in 1987 and 1989.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  See Schoolman v. West, 12 Vet. App. 307, 310 (1999).

No communication was received by VA from the Veteran indicating G.C.J. was his dependent spouse prior to February 2001.  Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to VA in Milwaukee, Wisconsin, would have been received and associated with the claims file.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The Board finds the Veteran's assertion that he sent the required information in July 1989 is not sufficient to rebut the presumption of regularity in the administrative process.

Based on the foregoing discussion, the evidence of record weighs against the assignment of an effective date prior to March 1, 2001, for an award of additional compensation benefits based on a dependent spouse.  Accordingly, for the reasons and bases discussed above, the appeal is denied.




ORDER

Entitlement to an effective date earlier than March 1, 2001, for the establishment of the Veteran's spouse as a dependent for compensation purposes, is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


